UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2014 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52942 BLUE LINE PROTECTION GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 20-5543728 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9457 S. University Blvd. #272, Highlands Ranch, CO (Address of principal executive offices) (Zip Code) (800) 844-5576 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer Accelerated filer Non-accelerated filer(Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock, $0.001 par value 121,757,266 shares (Class) (Outstanding as at August 14, 2014) 1 BLUE LINE PROTECTION GROUP, INC. Table of Contents Page PART I – FINANCIAL INFORMATION[3] Unaudited Financial Statements[4] Condensed Balance Sheets[4] Condensed Statements of Operations[5] Condensed Statements of Cash Flows[6] Notes to Condensed Financial Statements[7] Management's Discussion and Analysis of Financial Condition and Results of Operations[16] Controls and Procedures[22] PART II – OTHER INFORMATION[23] Legal Proceedings[23] Exhibits and Reports on Form 8-K[27] SIGNATURES[28] 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission ("Commission"). While these statements reflect all normal recurring adjustments which are, in the opinion of management, necessary for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the financial statements and footnotes thereto, which are included in the Company's December 31, 2013, Annual Report on Form 10-K previously filed with the Commission on April 9, 2014. 3 Blue Line Protection Group, Inc. Condensed Balance Sheets June 30, December 31, (unaudited) (audited) Assets Current assets: Cash and equivalents $ $ Accounts receivable - Notes receivable - Prepaid expenses and deposits - Total current assets Fixed assets: Fixed assets, net - Tennant improvements - Total fixed assets - Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued liabilities - Notes payable Total current liabilities Total liabilities Stockholders’ equity (deficit) Preferred stock, $0.001 par value, 100,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 1,400,000,000 shares authorized, 121,757,266 and 106,820,000 shares issued and outstanding as of June 30, 2014 and December 31, 2013, respectively Common stock, owed but not issued, 1,400,000 shares and 0 shares as of June 30, 2014 and December 31, 2013, respectively - Additional paid-in capital ) Accumulated (deficit) ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. 4 Blue Line Protection Group, Inc. Condensed Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenue, net $ $
